                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

RICHARD HILL,

                    Plaintiff,                             4:20CV3012

       vs.
                                                              ORDER
GLOBE LIFE AND ACCIDENT
INSURANCE COMPANY,

                    Defendant.




      IT IS ORDERED that the motion to withdraw filed by Brian J. Brislen, as
counsel of record for Defendant, (Filing No. 12), is granted. Brian J. Brislen shall
no longer receive electronic notice in this case.


      Dated this 3rd day of March, 2020.

                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
